DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Lindsay on 06/16/22.

The application has been amended as follows: 
In line 1 of claim 2, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --1--.
In line 1 of claim 3, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --1--.
In line 1 of claim 4, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --1--.
In line 1 of claim 5, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --1--.
In line 1 of claim 6, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --5--.
In line 1 of claim 7, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --5--.
In line 1 of claim 8, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --1--.
In line 1 of claim 9, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --1--.
In line 1 of claim 10, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --1--.
In line 1 of claim 13, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --12--.
In line 1 of claim 14, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --12--.
In line 1 of claim 15, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --12--.
In line 1 of claim 16, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --15--.
In line 1 of claim 18, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --17--.
In line 1 of claim 19, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --17--.
In line 1 of claim 20, the phrase “Error! Bookmark not defined.” should be replaced with the claim number --17--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed because the closest prior art of record fails to disclose a ramp generator comprising: a plurality of preliminary ramp nodes at which a corresponding plurality of preliminary voltage ramp signals are generated, each preliminary voltage ramp signal of the plurality of preliminary voltage ramp signals continuously ramping during a corresponding time period of the repeating series of time periods, each continuous ramp period of the repeating series of continuous ramp periods being produced from a corresponding preliminary voltage ramp signal of the plurality of preliminary voltage ramp signals when a corresponding preliminary ramp node of the plurality of preliminary ramp nodes is periodically electrically connected to the output node during the corresponding time period of the repeating series of time periods in combination with the rest of the limitations of the base claim.  Claims 11-16 are allowed because the closest prior art of record fails to disclose a ramp generator comprising: a plurality of capacitors, each capacitor of the plurality of capacitors having a corresponding capacitor node of a plurality of capacitor nodes at which a corresponding preliminary voltage ramp signal of a plurality of preliminary voltage ramp signals is generated; a plurality of current sources, each current source of the plurality of current sources being electrically connected to a corresponding capacitor of the plurality of capacitors at the corresponding capacitor node, each current source generating the corresponding preliminary voltage ramp signal by periodically charging the corresponding capacitor to generate a corresponding preliminary voltage ramp of a plurality of preliminary voltage ramps; and a set of switches that enable generation of the plurality of preliminary voltage ramps during the repeating series of time periods, and that individually electrically connect the plurality of capacitor nodes in sequence to the output node to produce the repeating series of continuous output voltage ramps during the repeating series of time periods in combination with the rest of the limitations of the base claim.  Claims 17-20 are allowed because the closest prior art of record fails to disclose a ramp generator comprising: a plurality of capacitors, each capacitor of the plurality of capacitors having a corresponding capacitor node of a plurality of capacitor nodes, each preliminary voltage ramp signal of the plurality of preliminary voltage ramp signals being generated at a corresponding one of the plurality of capacitor nodes, each one of the plurality of capacitor nodes periodically electrically connecting in sequence to the output node, each preliminary ramp period of the plurality of preliminary ramp periods having a corresponding preliminary voltage ramp of the plurality of preliminary voltage ramp signals that continuously ramps by charging a corresponding capacitor of the plurality of capacitors in sequence during a corresponding time period of the repeating series of time periods, and each preliminary voltage ramp resetting to a nonzero initial voltage by partially discharging the corresponding capacitor during a non-corresponding time period of the repeating series of time periods in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASSANDRA F COX/Primary Examiner, Art Unit 2849